DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Sequence Requirements
The size of the Sequence Listing must be specified in “bytes” rather an kilobytes (KB): see 37 CFR 1.52(e)(5) and MPEP 2322.03(a). See preliminary amendment filed 6/30/20. The size in bytes may be found on the Electronic Acknowledgement Receipt (EFS ID: 29873005) of 6/30/20. 
	

Information Disclosure Statement
The listing of references in the specification (pp. 29-30) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Specification
The disclosure is objected to because of the following informalities: p. 2, line 9, “secret” should be –secrete--; p. 3, line 1, “produces” should be –produce--; 
Appropriate correction is required.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 6, 9, 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims are drawn to a product and recite an intended use, “for use in….”, which does not alter the product itself. Therefore, they do not further limit the claim from which they depend. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-9 are indefinite for related reasons. First, claim 9 recites “The isolated population… according to claim 7”; however, there is insufficient antecedent basis for this limitation in the claim since claim 7 does not use the term “isolated”.  Second, because claims 7 and 8 do not use the term “isolated” to modify the “population of engineered [immune] cells”, it is unclear what actually is being claimed.  That is, whether claims 7 and 8 are meant to encompass either or both of the cells and the container they are in or a population that may be mixed with other cells.  If either of the latter two possibilities are intended, then the claims would appear to encompass a human organism, which would necessitate a rejection under 35 USC 101.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 7, 8 and 9 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the element responsible for expression of the CAR according to claim 1.  Normally an immune cell will not express a CAR.  There is nothing in the claim to provide for the required expression.

 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is drawn to a “chimeric antigen receptor (CAR)…”, however, there is no structural limitation in the claim except that the CAR comprises an antigen-binding domain specific for BDCA2. The specification provides only an exemplary CAR structure, stating (p. 7, lines 12-14) “In general, a CAR as disclosed herein may comprise an extracellular domain (extracellular part) comprising the antigen binding domain, a transmembrane domain and a cytoplasmic signaling domain (intracellular signaling domain).” However, the claim has no such requirements. A chimeric antigen receptor can take many forms and the concept is still evolving, with new forms continuing to be produced.  The specification has not disclosed any CAR that binds BDCA2 and has less than a scFv BDCA2-binding antigen domain followed by a transmembrane domain and at least one intracellular signaling domain (e.g., Fig. 1A). That constructs meets the written description provision of 35 USC 112(a).  
The Written Description Guidelines for Examination of Patent Applications (MPEP § 2163) indicates, "The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus." [See MPEP § 2163(II)(A)(3)(a)(ii)] All the claims have are the function of the antigen-binding portion, and the sequence thereof for claims 2 and 4, and the general idea of a chimeric antigen receptor. For the instant invention, there have not been a representative number of species disclosed or relevant, identifying characteristics, such as a transmembrane and intracellular signaling domain.
Therefore, only a CAR comprising a scFv antigen-binding domain specific for BDCA2, followed by a transmembrane domain, and an intracellular signaling domain, but not the full breadth of the claim meets the written description provision of 35 U.S.C. § 112(a).  Applicant is reminded that Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991) makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).


Claims 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an isolated population of engineered immune cells expressing a CAR of claim 1, does not reasonably provide enablement for wherein the population is not isolated.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claims 7-9 are drawn to a population of engineered immune cells expressing a chimeric antigen receptor (CAR) that specifically binds BDCA2.  According to the specification the engineered cells may be activated and expanded in vitro or in vivo (p. 8, lines 17-20), and the cells may or may not be previously isolated and then infused.  That is, the claims encompass immune cells in a subject that are genetically modified in vivo to express the CAR. The specification is not enabling for this. Irving et al. (Front. Immunol. 8:267, 2017) discusses different version of CAR therapy, with all relying on ex vivo genetic engineering of immune cells to enable expression of a CAR in vitro or in vivo (e.g., p. 2, last sentence, and legend of Fig. 5). While there can be expansion of an engineered CAR-expressing cell in vivo, this is distinct from performing the genetic engineering responsible for the CAR-expression in vivo, i.e.¸ gene therapy. The population of engineered cells is not limited to one which is isolated (note that even though claim 9 is drawn to “The isolated population of engineered cells according to claim 7,” there no antecedent basis in claim 7 for this, so claim 7 has been interpreted as not being drawn to an isolated population), 
Gene therapy is unpredictable and has no support in the prior art for its wide application.  There is insufficient guidance or direction in the specification to allow the skilled artisan to make the population in vivo as encompassed by the claims with a reasonable expectation of success and without undue experimentation. Carvalho et al. (Frontiers Med. 4:182, 18 pages, Oct. 2017) discusses the history of gene therapy, and discusses that both viral vectors and transgene products may cause dire immune response reactions (paragraph bridging pp. 10-11). Also the induction of tumor formation may result from gene vector integration into the patient genome (p. 11, col. 1, fourth full paragraph). It is stated (p. 12, col. 1, 5th paragraph), “One of the biggest issues preventing candidate GTMPs from reaching further development phases is the low efficacy/treatment failure likely related to poor transduction rate (84, 107).”  It is concluded (p. 15, paragraph bridging cols. 1-2), “A comprehensive understanding of GTMP drug development challenges is critical when designing development programs and obtaining marketing authorization. Careful choice of vector is fundamental in effective gene delivery in addition to overcoming immunogenic and oncogenic safety issues and the recurrently observed poor efficacy.” The specification does not teach what type of vector would be able to target an appropriate immune cell and allow introduction of the encoded CAR in vivo for expression. 
For the reasons discussed above which include the difficulty of introducing and expressing the claimed CAR in a suitable immune cell of an organism in vivo, the lack of direction/guidance presented in the specification regarding how to introduce a CAR-encoding nucleic acid in the cell of the organism to be able produce the encoded functional CAR, the absence of working examples directed to same, the complex nature of the invention, and the state of the prior art which establishes the unpredictability of transferring genes into an organism's cells in vivo, it would require undue experimentation to make and/or use the claimed invention in its full scope.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over
US 9,815,901 B2 (Brogdon), Abate- Daga et al. (Mol. Ther. 3:16014, doi:10.1038/mto.2016.14, 2016), Riaz et al. (Canc. Control, 21(4):279-, Oct. 2014), Laribi et al. (Biol. Blood Marrow Transpl. 22(8):1357-1367, 2016, cited in the IDS filed 6/30/20), Boiocchi et al. (Blood, 122(2):296-297, 11 Jul 2013), US Patent 10,611,843 B2 (Fournier) and Glienke et al. (Frontiers Pharmacol. 6(21):1-7, 12 Feb. 2015). 
US 9,815,901 (Brogdon) teaches chimeric antigen receptors (CAR) that bind CD123 for treatment of cancer. It is taught that engineered T cells can be specifically directed toward a target when the T cells express a single chain variable fragment (scFv) connected to a transmembrane domain and intracellular signaling molecule (col. 1, lines 36-43, and col. 2, lines 10-23). NK cells which express a CD123 CAR can also be used (col. 17, lines 40-48). The CD123 CAR can be used for treatment of a variety of cancers including blastic plasmacytoid dendritic cell neoplasm (col. 18, line 56, through col. 19, line 12). Transduction of T cells to express CD123 CAR (CART cells) was accomplished to produce a population of engineered immune cells (col. 258, line 41, through col. 259, line 34), and these CART cells had anti-tumor efficacy in a mouse tumor model (col. 206, lines 48-58).  Brogdon does not teach a BDCA2 CAR.
Abate-Daga et al. teaches chimeric antigen receptors (CARs) expressed by engineered T cells for immunotherapies. Normal T cells recognize and kill cells expressing microbial antigens. T cells can bind tumor antigens allowing targeting and killing of cancer cells (p. 1, col. 1, second paragraph). While it was shown that tumor-infiltrating T cells from patients can be expanded ex vivo for infusion and therapy, the process takes at least 2-3 months. However, tumor reactive T cells engineered to express CARs have been shown to be therapeutically effective and can be infused in a week (p. 1, col. 2, first paragraph). “Genetic retargeting of a T cell with a CAR endows a new antigen-specificity through the single-chain variable fragment (scFv), which is derived from a tumor-specific antibody.1 The scFv allows the T cell to bind a tumor antigen and T-cell activation is initiated through the intracellular domains….” (p. 1, col. 2, second paragraph)  Off-target toxicity has been a concern for CARs targeting B cell antigens, which kill not only cancerous B cells (B-cell lymphomas), but also normal B cells. Similarly, a CAR targeting ErbB2, expressed on some cancers, is also expressed on respiratory epithelium and has led to at least one death. “As CARs are developed against solid tumor malignancies the tumor targets will likely be shared on normal epithelial tissue, thereby increasing the possibility of dangerous complications. However, investigators have recently demonstrated that differential levels of antigen expression and scFv affinity can be used to differentiate between tumor targets and normal tissue. Investigators have demonstrated that low-affinity scFv’s support CAR T-cell-mediated killing of tumor cells that express high level of antigen, but does not support killing of normal cells that express low or normal levels of the same antigen.28,29 This discrimination between levels of antigen expression has been demonstrated both in vitro and in vivo and suggests that scFv affinity can be optimized to increase safety when a target is expressed on normal, healthy tissue.28,29  “ (p. 3, col. 1, second paragraph)  It is suggested that future efforts will be directed to focus on antigens other than CD19, particularly solid tumor antigen (p. 5, col. 2, middle of first paragraph).
Riaz et al. discuss (p. 280, col. 1, first paragraph) blastic plasmacytoid dendritic cell neoplasm (BPDCN) as a rare and aggressive hematological cancer derived from plasmacytoid dendritic cells (PDCs). It was found that CD303 (BDCA2) is a novel marker expressed by both extramedullary myeloid sarcoma (EMS) and BPDCN (p. 284, paragraph bridging cols. 1-2). The marker was identified in a clinicopathologic group of patients who exhibited cutaneous involvement of malignant myeloid and dendritic cell neoplasms (p, 284, col. 2, last paragraph). Doctors have treated BPDCN with standard frontline therapies with little or no benefit (section “Induction Therapy” on p. 285), finding (sentence bridging pp. 286-7) “Despite a favorable response to initial induction therapy in most patients, responses are typically short-lived, suggesting that induction therapy alone is not sufficient to maintain durable remission.”  It is stated that no specifically targeted agents are approved for treatment of BPDCN, but some preliminary results “suggest that target therapy has the potential for improving patient outcomes.” (“Targeted Therapy” section beginning on p. 287) 
Laribi et al. teaches BPDCN is pDC-derived, rare, aggressive cancer that is difficult to diagnose and is characterized by biomarkers, of which CD123 and BDCA2 (CD303) are among the most important (p. 1357, and p. 1358, col. 2, 4th and 7th paragraph, and p. 1360, col. 1, 2nd paragraph). Unlike CD123, BDCA2 is a marker for both myeloid sarcoma (MS) and BPDCN (p. 1363, col. 1, third paragraph).
Boiocchi et al. teaches anti-BDCA-2 (CD303) antibody 124B3.13 is useful to selectively label pDCs, including labeling 19/21 cases of BPDCN, but not samples from AML, ALL, diffuse large B-cell lymphomas and peripheral T-cell lymphomas.
These results support data from previous studies that used the same anti-BDCA-2 clone on a limited number of cases,6-8 thus indicating that this reagent has a very high specificity (100%), sensitivity (90.5%), and positive predictive value (100%) for BPDCN. . Remarkably, the high level of performance of the clone 124B3.13 is unique among the large set of PDC markers commonly used for BPDCN diagnosis, such as CD123, TCL1, BCL11a, CD2AP, as well as SPIB.1-3,9 Moreover, our findings complement previously published data obtained by flow cytometry using the AC144 clone,10 that demonstrated that positivity for BDCA-2 has the highest diagnostic score within a panel of markers used for BPDCN identification and confirmed that BPDCN does not cross the boundary with other hematopoietic neoplasms.10  (p. 296, col. 2, end of first paragraph)

US 10,611,843 (Fournier) teaches antibodies that bind BDCA-2 (CD303) to kill tumor cells, including chimeric and humanized antibodies (col. 1, lines 65-66, col. 2, lines 37-50).  It is also taught that plasmacytoid dendritic cells (pDCs) can cause hematopoietic tumors, including BPDCN, which cause cutaneous nodules quickly followed by infiltration of the bone marrow.  BPDCN is currently treated with chemotherapy, but there is frequent and early relapse with short survival time (col. 47-63).  An anti-CD303 antibody or functional fragment thereof is used to treat hematopoietic tumors expressing CD303 (col. 3, lines 35-39).
Glienke et al. discuss that (p. 1, end of first paragraph), “In order to improve cytotoxic activity, effector cells can be efficiently and specifically redirected by recombinant chimeric antigen receptors (CARs), which consist of a single-chain variable fragment (scFv; ectodomain) linked to intracellular signaling domains (endodomain). The scFv binds to a defined target antigen on, i.e., cancer cells and triggers effector cell activation upon target engagement.” A variety of target specific CAR T cells are in clinical trials (p. 1, col. 2, first paragraph). Several phase 1 and II clinical trials have shown the safety of NK cell therapies using donor NK cells (p. 2, col. 1, middle of first paragraph). NK cells are attractive because (first sentence of Abstract) “In contrast to donor T cells, natural killer (NK) cells are known to mediate anti-cancer effects without the risk of inducing graft-versus-host disease (GvHD).” It is taught that CAR-engineered NK cells represent an advantageous cell type for use in cancer treatment as well as other conditions, such as viral infection (p. 2, section “CAR Expressing NK Cells”).  One advantage is that (p. 4, col. 2, second paragraph) when “…mature allogenic CAR-engineered NK cells are expected to induce anti-cancer effects and disappear after a few days.  Therefore, the necessity of a suicide switch might not be given….”
It would have been obvious before the effective filing date of the instant invention to substitute a BDCA-2-binding antibody fragment with the CD123-scFv in the CD123 CAR of Brogdon.  It would have been obvious to substitute one antigen-binding region for another with the reasonable expectation of predictable and successful results. The CD123 CAR was shown to have anti-tumor activity in an in vivo mouse tumor model. Both CD123 and BDCA-2 were known to be expressed on BPCDN cancer cells, with BDCA-2 also expressed on myeloid sarcoma cells (see especially Laribi et al. and Boiocchi et al.).  Fournier et al. taught antibodies against BDCA-2 useful in the treatment of cancer. It would have been obvious wherein a CAR construct bound BDCA-2 for the treatment of BPCDN or myeloid sarcoma, including wherein the BDCA-2-binding region was from a prior art antibody, such as those disclosed by Fournier et al., and wherein the CAR were expressed in genetically engineered T or NK cells as taught by for the CD123 CART cells by Brogdon.  Brogdon also disclosed that NK cells could be used and Glienke et al. and Abate-Daga et al. teach the variety of CART cells that have been used. Glienke et al. noted that NK cells may be advantageous because of their shorter life spans. 


Claims 10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Cellectis (Press Release, https://cellectis.com/en/press/cellectis-submits-ind-application-for-ucart123-an-allogeneic-gene-edited-car-t-cell-product-candidate-in-aml-and-bpdcn , 03 Jan. 2017), in view of Abate-Daga et al. (Mol. Ther. 3:16014, doi:10.1038/mto.2016.14, 2016), Riaz et al. (Canc. Control, 21(4):279-, Oct. 2014), Laribi et al. (Biol. Blood Marrow Transpl. 22(8):1357-1367, 2016, cited in the IDS filed 6/30/20), Boiocchi et al. (Blood, 122(2):296-297, 11 Jul 2013). US 10,611,843 B2 (Fournier) and Wälchi et al. (Annals Oncol. 26(Supplement 8):viii1-viii4, 2015).
Cellectis teaches that an investigational new drug (IND) application was submitted to the US Food and Drug Administration for gene-edited CAR T-cells (UCART) for Phase 1 clinical trials of UCART123 in patients with acute myeloid leukemia (ALL) and blastic plasmacytoid dendritic cell neoplasm (BPDCN) (first paragraph). UCART (Universal CART) is an off-the-shelf product of engineered CAR T-cells that “are meant to be readily available CAR T-cells for a large patient population” (paragraph 8). “BPDCN is a very rare and aggressive hematological malignancy that is derived from plasmacytoid dendritic cell precursors. BPDCN is a disease of bone marrow and blood cells but also often affects skin and lymph nodes.”  Cellectis does not teach specifically a composition comprising an immune cell expressing a CAR comprising an antigen-binding domain specific for a tag of a tagged polypeptide, a transmembrane domain and an intracellular signaling domain, wherein the tagged polypeptide specifically binds BDCA2 expressed on the surface of a target cell, nor wherein the immune cell is an NK cell.
Abate-Daga et al. teaches chimeric antigen receptors (CARs) expressed by engineered T cells for immunotherapies. Normal T cells recognize and kill cells expressing microbial antigens. T cells can bind tumor antigens allowing targeting and killing of cancer cells (p. 1, col. 1, second paragraph). While it was shown that tumor-infiltrating T cells from patients can be expanded ex vivo for infusion and therapy, the process takes at least 2-3 months. However, tumor reactive T cells engineered to express CARs have been shown to be therapeutically effective and can be infused in a week (p. 1, col. 2, first paragraph). “Genetic retargeting of a T cell with a CAR endows a new antigen-specificity through the single-chain variable fragment (scFv), which is derived from a tumor-specific antibody.1 The scFv allows the T cell to bind a tumor antigen and T-cell activation is initiated through the intracellular domains….” (p. 1, col. 2, second paragraph)  However (p. 3, col. 2, second paragraph), universal CARs, which replaces the scFv with a binding domain specific for a tagged tumor antigen-binding polypeptide, such as for a biotin tag, with the binding domain next to a transmembrane domain and intracellular signaling domain, have been validated in animal models and “has the major advantage that it can be applied to the many tumor-specific antibodies that have already been approved for clinical use or are currently in development.” When a tumor-specific antibody labeled with the tag, e.g., biotin, is administered, the universal CAR binds the tagged antibody which itself binds the tumor target, leading to activation of the T cell and killing of the tumor cells (see also Fig. 1b). 
Riaz et al. discuss (p. 280, col. 1, first paragraph) blastic plasmacytoid dendritic cell neoplasm (BPDCN) as a rare and aggressive hematological cancer derived from plasmacytoid dendritic cells (PDCs). It was found that CD303 (BDCA2) is a novel marker expressed by both extramedullary myeloid sarcoma (EMS) and BPDCN (p. 284, paragraph bridging cols. 1-2). The marker was identified in a clinicopathologic group of patients who exhibited cutaneous involvement of malignant myeloid and dendritic cell neoplasms (p, 284, col. 2, last paragraph). Doctors have treated BPDCN with standard frontline therapies with little or no benefit (section “Induction Therapy” on p. 285), finding (sentence bridging pp. 286-7) “Despite a favorable response to initial induction therapy in most patients, responses are typically short-lived, suggesting that induction therapy alone is not sufficient to maintain durable remission.”  It is stated that no specifically targeted agents are approved for treatment of BPDCN, but some preliminary results “suggest that target therapy has the potential for improving patient outcomes.” (“Targeted Therapy” section beginning on p. 287) 
Laribi et al. teaches BPDCN is pDC-derived, rare, aggressive cancer that is difficult to diagnose and is characterized by biomarkers, of which CD123 and BDCA2 (CD303) are among the most important (p. 1357, and p. 1358, col. 2, 4th and 7th paragraph, and p. 1360, col. 1, 2nd paragraph). Unlike CD123, BDCA2 is a marker for both myeloid sarcoma (MS) and BPDCN (p. 1363, col. 1, third paragraph).
Boiocchi et al. teaches anti-BDCA-2 (CD303) antibody 124B3.13 is useful to selectively label pDCs, including labeling 19/21 cases of BPDCN, but not samples from AML, ALL, diffuse large B-cell lymphomas and peripheral T-cell lymphomas.
These results support data from previous studies that used the same anti-BDCA-2 clone on a limited number of cases,6-8 thus indicating that this reagent has a very high specificity (100%), sensitivity (90.5%), and positive predictive value (100%) for BPDCN. Remarkably, the high level of performance of the clone 124B3.13 is unique among the large set of PDC markers commonly used for BPDCN diagnosis, such as CD123, TCL1, BCL11a, CD2AP, as well as SPIB.1-3,9 Moreover, our findings complement previously published data obtained by flow cytometry using the AC144 clone,10 that demonstrated that positivity for BDCA-2 has the highest diagnostic score within a panel of markers used for BPDCN identification and confirmed that BPDCN does not cross the boundary with other hematopoietic neoplasms.10  (p. 296, col. 2, end of first paragraph)

US 10,611,843 (Fournier) teaches antibodies that bind BDCA-2 (CD303) to kill tumor cells, including chimeric and humanized antibodies (col. 1, lines 65-66, col. 2, lines 37-50).  It is also taught that plasmacytoid dendritic cells (pDCs) can cause hematopoietic tumors, including BPDCN, which cause cutaneous nodules quickly followed by infiltration of the bone marrow. BPDCN is currently treated with chemotherapy, but there is frequent and early relapse with short survival time (col. 47-63).  An anti-CD303 antibody or functional fragment thereof is used to treat hematopoietic tumors expressing CD303 (col. 3, lines 35-39).
Wälchi et al. teaches a patient’s own T cells can be used for adoptive T-cell transfer, but the procedure is “long and heavy”, involving isolation, activation, expansion and transformation of the T cells to express tumor-specific T cell receptors (TCR). Furthermore, patient T cell quality and efficiency of transformation affects treatment outcome, and sometimes the TCR can cause off-target effects. On the other hand, NK cells can recognize some cancer cell types and kill them. The NK-92 cell line is also able to kill cells and can be easily manipulated. The FDA has approved NK-92 cells for clinical trials in cancer patients and been shown to be safe. “NK-92 cells cannot recognize specific tumours but this can be overcome by introducing an antigen receptor, such as a CAR or a TCAR.” (“Methods” section)
It would have been obvious before the effective filing date of the instant invention to substitute a BDCA-2 UCART with the CD123 UCART of Cellectis.  It would have been obvious to have a universal CAR immune cell because they can be stored and readily available, and to use it with a BDCA-2-tagged antibody instead of a CD123-tagged antibody. Both CD123 and BDCA-2 were known to be expressed on BPCDN cancer cells, with BDCA-2 also expressed on myeloid sarcoma (MS) cells (see especially Laribi et al. and Boiocchi et al.).  Fournier et al. taught antibodies against BDCA-2 are useful in the treatment of cancer. Because the prior art BDCA-2 antibodies were known to bind tumor cells (e.g., Fournier and Boiocchi et al.), specifically BPCDN and MS, substitution of a BDCA-2-binding for CD123-binding antibody with use in the UCART system of Cellectis would reasonably been expected to also kill cancer cells. It further would have been obvious to substitute a UCART T cell for a UCAR NK cell because NK-92 cells were approved for clinical use, were a readily available as a cell line, can be easily manipulated and can be targeted to tumors by using CARs (see Wälchi et al.). 


Examiner’s Comment
	The specification describes two orientations for amino acid sequences SEQ ID NO:1 and 2 in the antigen-binding domain.  On page 4, lines 4-11, it is stated, “It was surprising that the orientation from the N-terminus to the C-terminus SEQ ID NO:1 - SEQ ID NO:2 works better than the order SEQ ID NO:2 - SEQ ID NO:1.” This means that while one orientation was more effective, both worked.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Pellerin et al. (EMBO Mol. Med. 7(4):464-, 2015) teaches an anti-BDCA2 monoclonal antibody (mAb) that is rapidly endocytosed, leading to inhibition of TLR-9-induced interferon-1 (IFN-1) by pDCs in vitro and in vivo. The antibody, 24F4A, inhibits systemic lupus erythematosus (SLE) by both reducing BDCA2 signaling and by depleting Fc receptor from the pDC surface (p. 465, col. 1, second paragraph).  This antibody did not deplete pDCs, possibly due to the resulting complete internalization of BDCA2 (p. 470, last full sentence).  However, administration of anti-BCDA1 mAb AC144 showed in vivo inhibition of pDC-derived IFNα production and improved skin disease in a psoriatic xenograft model (sentence bridging pp. 470-471).  This reference shows that the type of antigen-binding domain on a BDCA2-binding CAR or used as a polypeptide tag with a universal CAR must be carefully considered in light of the possibility of rapid antibody internalization.
WO 2016/030414 (cited in the IDS filed 6/20/20) teaches CD123 CARs, including universal CARs (e.g., Figs. 1-2) and is cumulative with Cellectis relied upon above.
US 20200055941 A1 teaches a BDCA2 antibody comprising an antigen-binding domain comprising amino acids of SEQ ID NO:1 and 2, and shares two inventors with the instant application. The effective filing date of US 20200055941 is later than that of the instant application. It does not claim the same or obvious subject matter as the instant application.
ClincalTrials.gov Study NCT02159495 (v9) (https://clinicaltrials.gov/ct2/history/NCT02159495?V_9=View#StudyPageTop, 24 June 2016) describes a clinical trial in which patients with relapsed or refractory acute myeloid leukemia are treated with T cells genetically engineered to express a CD123-sperici hinge-optimized CD28-costimulatory CAR and truncated human EGFR (see “Detailed Description: PRIMARY OBJECTIVES”).  This reference shows that a CD123 CAR-engineered immune cell was in clinical trails more than a year prior to the effective filing date of the instant invention.


Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        May 9, 2022